DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1873303, filed on December 12, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The computer means in claims 1 – 6 is a computer.  See, e.g., Spec. para. 86.  The algorithm is provided for in Fig. 5. 
The antenna 301 can serve as a transmission and reception means as shown in figure 3.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thierry (FR 2984577 A1).
As to claims 1 and 6, Thierry discloses “a radar system configured to determine radar-ground distance measurements (Fig. 1), the radar system comprising: 
transmission and reception means configured to transmit two radiofrequency signals towards the ground and to receive the signals obtained by the reflection of the two transmitted signals by the ground (Fig. 2 items 203 & 205.  Page 6 “three transmission beams, …”); 
computation means (Fig. 1 item 20) configured to: 
determine the frequential representations of the transmitted signals and of the received signals (Page 5 “FFTs”); 
determine a frequential quantity as a function of said frequential representations (Page 6 “The sum of the two frequency offsets can thus provide the value of the delay T, and the difference of the two frequency offsets can provide the value of the FD Doppler frequency.”  Fig. 5 is showing how to obtain the beat frequency for upchirp and down chirp.); 
the radar system being wherein the computation means are configured to: 
sample said frequential quantity over a determined number of samples, which provides a sampled signal (Page 7 “number of samples needed for the FFT processing.”); 
determine a number of frequency measurements as a function of a constant distance measurement accuracy value (Page 7 “. The sampling frequency before decimation is given by relation (7) above.  Equation (relation) 7 is given by 2.Fi + Bw where Bw is bandwidth and is constant thus making distant measurement the same regarding resolution/accuracy.  See also Equation 9 showing constant bandwidth.); 
determine frequency measurements by applying to the sampled signal a spectral decomposition by fast Fourier transform over said number of measurements, the Fourier transform using a decimation of the sampled signal in a ratio dependent on said distance measurement accuracy value (Page 7 “The decimation ratio can be formulated according to the following relation: = Bw / 2.Bw '(9), where Bw' is the frequency band reduced by the replica module 65. The reduced sampling interval, noted Tech ' , conditions the spectral band of treatment of the FFT module 69.”), and 
determine a distance measurement corresponding to each frequency measurement (Page 7 “the data can be used for velocity and distance calculations.” It appears that “frequency measurement” as claimed refers to Thierry’s Fig. 5 shows ΔF1 & ΔF2.  See also Page 6 “Thus, from three transmission beams, it is possible to simultaneously determine the speeds and distances along the 3 axes”).
As to claim 2, Thierry discloses the radar system according to Claim 1, wherein the transmitted signals are composed of a first transmitted radiofrequency signal and of a second transmitted radiofrequency signal, the received signals being composed of a first received signal and of a second received signal, the first received signal corresponding to the signal obtained by the reflection of said first transmitted signal by the ground, the second received signal corresponding to the signal obtained by the reflection of said second transmitted signal by the ground (Fig. 5 ΔF1 & ΔF2 each signal having an upchirp component and downchirp component.), 
the computation means being configured to determine said frequential quantity by calculating the difference between a first frequential signal and a second frequential signal, said first frequential signal corresponding to the difference between the frequential representation of the first received signal and the frequential representation of the first transmitted signal, the second frequential signal corresponding to the difference between the frequential representation of the second received signal and the frequential representation of the second transmitted signal (Id.  self-explanatory – beat signal difference between transmitted upchirps & downchirps with the received counterparts.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Thierry in view of Sharma (US 2020/0064457) filed August 2018 and as evidenced by Coleman (CH 663503).
As to claim 3, Thierry does not teach the radar system according to Claim 1, wherein the computation means are configured to sample said frequential quantity according to a sampling period, the computation means being configured to determine a minimum sampling period as a function of a maximum frequency value and to determine a number of samples of the sampled signal as a function of a minimum frequency value and of said minimum sampling period.
The Nyquist Theorem is a well-known signal processing theorem that one of ordinary skill understands must be satisfied in order to fully recover a signal.  Although Thierry teaches that the sampling frequency as shown in relation (7) is twice the intermediate frequency plus bandwidth, Thierry does not specify the maximum frequency value.  
In the same field of endeavor, Sharma teaches “It is important to note that the Nyquist criterion should be observed, which dictates that the sample frequency used should be at least twice of the maximum frequency present in the analyzed radar signal (Para. 44).”
In view of the teachings of Sharma regarding Nyquist, it would have been obvious to apply the Nyquist theorem as taught by Sharma to the sampling in Thierry in order to fully reconstruct the signal thereby allowing for credible signal processing.  Nyquist is also a function of the bandwidth as evidenced by Coleman. 
Coleman teaches “The minimum sampling frequency must meet the so-called Nyquist criteria, according to which the number of samples taken must be at least twice the bandwidth of the signal to be used.”  As such, Nyquist meets the scope of being a function of the maximum frequency and minimum frequency.  
As such, it would have been obvious to apply Nyquist based on the maximum frequency value and minimum frequency value in order to account for the entire bandwidth of the signal in order to apply a sampling frequency that will reconstruct the signal for each and every frequency of said bandwidth thereby allowing for credible signal processing because one of ordinary skill understands that a signal must be fully recovered based on information theory in order to have any meaningful signal processing.  

Allowable Subject Matter
Claims 4 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach at least the limitation “said intermediate parameter being calculated by dividing a first value by a second value, said first value being calculated by adding said measurement accuracy value to the value two, said second value being calculated by subtracting said distance measurement accuracy value from the value two” in claim 4.  Claim 5 depends on claim 4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648